Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Upon further consideration in light of applicants’ arguments provided at pages 1-3 of their Remarks filed 07/07/2022, the restriction requirement set forth in the previous Office action mailed 05/10/2022 is no longer applicable and thus, withdrawn.  Thus, non-elected claims 16-24 are examined together with elected claims 1-15. 

Claim Objections
3.	Claims 12-15, 17, 19-20, and 23 are objected to because of the following informalities:  
	As to Claim 12: The applicants are advised to replace the claimed phrase “further comprising RFL” with the new phrase “wherein the coated fiber further comprises resorcinol-formaldehyde-latex (RFL)” consistent with paragraph [0004] of applicants’ published application, i.e., US PG PUB 2020/0140657. 
	As to Claim 13: The applicants are advised to replace the claimed term “having” with the new phrase “wherein the coated fiber has”. 
	As to Claim 14: The applicants are advised to replace the claimed phrase “which is” with the new phrase “wherein the coated fiber is”. 
	As to Claim 15: The applicants are advised to replace the claimed term “including” with the new phrase “wherein the coated fiber includes”.
	As to Claim 17: The applicants are advised to replace the claimed term “comprising” with the new phrase “wherein the composite comprises”. 
	As to Claims 19 and 20: The applicants are advised to add “coating” before the claimed “composition”. 
	As to Claim 23: The applicants are advised to replace the claimed phrase “further comprising” with the new phrase “wherein the method further comprises”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 5-11, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/449601 (hereinafter referred to as “WO ‘960”) in view of Jogikalmath et al. (US 2015/0068657) and Li et al. (US 2011/0171867). 
	As to Claims 1, 5-10, 15-16, 18-19, 21, and 23-24: WO ‘960 teaches a coated fiber strand comprising at least one glass fiber having a layer of a dried residue of an aqueous sizing composition (corresponding to the claimed coating) applied to at least portion of a surface of the at least one glass fiber, the aqueous sizing composition comprising, among other things, organic lubricants that may be selected from acid solubilized fatty acid amides, condensates of a fatty acid polyethylene imine and amide substituted polyethylene imines, and a partially amidated polyethylene imine (Page 4, lines 9-16 and Page 23, lines 8-21).  WO ‘960 also teaches that in addition to glass fibers, the coated fiber strand can further comprise fibers formed from other fiberizable natural or man-made material including aramids and thermoplastic polyesters (Page 10, lines 8-28).  WO ‘960 further teaches a method of producing a coated fiber strand involving the steps of providing a fiber and an aqueous sizing composition (corresponding to the claimed coating composition), applying a layer of coating composition onto the fiber to form the coated fiber via spraying (corresponding to the claimed step of applying as a single application of the coating composition), and drying the fiber after the step of applying at elevated temperatures (corresponding to the claimed heating step) (Page 4, lines 9-16 and Page 26, lines 1-30), wherein the aqueous sizing composition further comprises surfactants including polyoxyalkylene block copolymers, e.g., polyoxypropylene-polyoxyethylene copolymer (Page 23, lines 22-30).  Moreover, WO ‘960 teaches that the fibers are gathered into strands having 1-15,000 fibers per strand (Page 27, lines 1-5).  Additionally, WO ‘960 teaches that the coated fiber strand is used in a composite also comprising a polymeric thermoplastic matrix material (Page 31, lines 10-20, and Page 32, lines 1-6 and lines 21-25).  Finally, WO ‘960 teaches that the coated fiber strands and products formed therefrom can be used in a wide variety of applications but preferably used as reinforcements for reinforcing polymeric matrix material to form a composite (Page 30, lines 16-22).  
While, as mentioned above, WO ‘960 teaches the use of less than 20 weight percent of polyethylene imine in the sizing composition for coating fiber strands, it does not specify the polyethylene imine as a branched polyethylene imine as required by the claims of the present application.  They also do not specify its fibers having a denier of 250-3,000 as required by the claims. 
Nevertheless, Jogikalmath et al. disclose the use of branched polyethylene imine to provide desired affinity between fibers and polymers to ultimately form a composite material (Paragraphs [0027]-[0038]).
Furthermore, Li et al. teach employing fibers having a denier of 200-10,000 (overlaps with the claimed denier of 250-3,000) to obtain laminated composites with desired properties (see, for claims 1 and 7, and also abstract). 
Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the branched polyethylene imine and fibers having the claimed denier taught by Jogikalmath et al. and Li et al., respectively, in the coated strand discussed in WO 960, with a reasonable expectation of successfully forming advantageous composites. 
As to the amounts of fibers recited in claims 1 and 11: WO ‘960 discloses using an effective amount of glass fibers for the purposes of obtaining coated glass fiber strands having good processability, good laminate strength, good thermal stability, low corrosion and compatibility with a variety of polymeric matrix materials (Page 9, liens 1-30).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of fibers, inclusive of those claimed, for the purposes of obtaining coated glass fiber strands having good processability, good laminate strength, good thermal stability, low corrosion and compatibility with a variety of polymeric matrix materials as suggested by WO ‘960. 
	As to Claim 14: It recites, among other things, “substantially free of resorcinol-formaldehyde-latex”.  According to paragraph [0068] of applicants’ published application, i.e., US PG PUB 2020/0140657, the term “substantially free” is defined as “less than 5 wt.%”, which encompasses zero amount.  Thus, since WO ‘960 does not disclosure the presence of resorcinol-formaldehyde-latex, it meets this claimed limitation. 
	As to Claim 17: WO ‘960 does not specifically mention the addition of a particular elastomer (i.e., chloroprene rubber) to its laminated composite as required by claim 17.  However, Li et al. disclose the addition of an elastomer, e.g., chloroprene rubber, for the purposes of preparing desired laminated composite (see, for example, claims 1 and 2 of WO ‘960 and Paragraph [0133]).  Thus, it would have been obvious to one of ordinary skill in the art to add the claimed chloroprene rubber taught by Li et al. for the purpose of obtaining desired laminated composite.  
	As to Claim 20:  The claimed specific surface charge properties would have naturally followed from the suggestion of WO ‘960, Jogikalmath et al. and Li et al. since they would have suggested identical or substantially fibers and coating composition as those claimed.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 22: WO ‘960 teaches spraying or dipping the fiber in the sizing composition for any amount of time so long as the fiber is coated to form a coated fiber strand (Page 26, lines 20-30 and Page 27, lines 5-25).  Thus, it would have been obvious to one of ordinary skill in the art to spray or immerse the fiber in the sizing composition for an optimum or workable amount of time, inclusive of those claimed, so long as the fiber is coated to form a coated fiber strand as suggested by WO ‘960. 

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 99/44960 (hereinafter referred to as “WO ‘960”) in view of Jogikalmath et al. (US 2015/0068657) and Li et al. (US 2011/0171867) as applied to claims 1, 5-11, and 14-24 above, and further in view of Pietsch et al. (US 2015/0086734). 
	The disclosures with respect to WO ‘960, Jogikalmath et al. and Li et al. in paragraph 4 are incorporated here by reference.  They do not specify the molecular weight of their branched polyethylene imine as required by claim 2.
	However, Pietsch et al. disclose using branched polyethylene imine having a weight average molecular weight of 25,000-3,000,000 g/mol in an aqueous solution for the purposes imparting desired barrier oxygen properties (Paragraphs [0001]-[0007] and see also claim 6 and abstract of Pietsch et al.).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ branched polyethylene imine having the claimed weight average molecular weight taught by Pietsch et al. in the coated fiber strand suggested by WO ‘960, Jogikalmath et al. and Li et al., with a reasonable expectation of successfully obtaining desired properties.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 99/44960 (hereinafter referred to as “WO ‘960”) in view of Jogikalmath et al. (US 2015/0068657) and Li et al. (US 2011/0171867) as applied to claims 1, 5-11, and 14-24 above, and further in view of Watanabe et al. (US 2002/0176986).
	The disclosures with respect to WO ‘960, Jogikalmath et al. and Li et al. in paragraph 4 are incorporated here by reference.  They do not specifically mention the addition of RFL as required by claim 12. 
	However, Watanabe et al. disclose the use of RFL in a coated fiber suitable for reinforcing products (see claim 1 and abstract of Watanabe et al.). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the RFL taught by Watanabe et al. in the coated fiber strand suggested by WO ‘960, Jogikalmath et al. and Li et al., with a reasonable expectation of successfully using the same for reinforcing products. 

Allowable Subject Matter
7.	Claims 3-4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/10/2019.